Citation Nr: 1606678	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  13-31 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for radiculopathy of the right and left lower extremities.

5.  Entitlement to service connection for a cervical spine disability.

6.  Entitlement to service connection for radiculopathy of the right and left upper extremities.


WITNESSES AT HEARING ON APPEAL

Appellant, witness, advocate
ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to October 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in October 2015.

The issues of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and credible evidence is against a finding that Veteran's acquired psychiatric disorder, lumbar spine disability with neurological manifestations of the right and left lower extremities, and cervical spine disability with neurological manifestations of the right and left lower extremities, were caused or aggravated by any incident in service.


CONCLUSIONS OF LAW

1.  The Veteran's acquired psychiatric disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The Veteran's lumbar spine disability was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  The Veteran's contended radiculopathy of the right and left lower extremities was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4.  The Veteran's cervical spine disability was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

5.  The Veteran's contended radiculopathy of the right and left upper extremities was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

In the instant case, the Board finds that VA has satisfied its duty to notify through a February 2012 letter.  The claims were then adjudicated in March 2012.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and Social Security Administration disability records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that are available and that are necessary to decide his pending appeal.  He has not provided the VA with any completed authorization to release outstanding private records, nor has he requested that the VA attempt to obtain any additional records.

The Veteran was not afforded a VA examination in order to determine whether his claimed disabilities are related to his military service.  However, as will be discussed below, the preponderance of the evidence is against a finding that any of these disabilities were caused or aggravated by his service or may be otherwise associated with service.  Moreover, the Veteran has offered only conclusory statements regarding the relationship between these disabilities and service.  A mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed.Cir. 2010).  The remainder of the evidence is negative for any indication of a link between these disabilities and service.  Specifically, there is no indication of these disabilities or symptoms thereof in the service treatment records or for many years following service separation.  There additionally is no medical evidence in support of the Veteran's contentions.  Thus, a remand for examination and/or opinion, or further development, is not necessary to decide the claims.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).

Thus, the Board finds that VA has fully satisfied the duty to assist; additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet.App. 289 (2013).  For chronic diseases listed in 38 C.F.R. § 3.309(a)-including arthritis-service connection may also be established by showing continuity of symptoms.  38 C.F.R. § 3.303(b); 38 C.F.R. § 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic disease, to include arthritis and psychoses, to a degree of 10 percent within one year from the date of termination of such service such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that he currently suffers from an acquired psychiatric disorder, a lumbar spine disability with neurological manifestations of the right and left lower extremities, and a cervical spine disability with neurological manifestations of the right and left lower extremities that were caused or aggravated by a motor vehicle accident that occurred a few months prior to his service separation in 1977.  He contends that he was driving an army vehicle when he was hit by an oncoming car and sustained injuries to his back and neck.  He contends that he at first did not truthfully report the incident, but that when he did, he was placed in the brig and given an Article 15.  He contends that he was treated for his injuries a few days later.

However, a review of the Veteran's service treatment records and service personnel records is completely negative for any indication that he was involved in a motor vehicle accident as described above.  While the Veteran was given numerous Article 15s, such was always for reporting to his duty station late.  In that respect, the service records are entirely inconsistent with the Veteran's contentions, and thus the credibility of the Veteran's statements is called into question.

There is additionally no indication that the Veteran injured his cervical spine or lumbar spine, or was treated for his lumbar or cervical spine, in service.  Therefore, when taking into account the inconsistency of the Veteran's statements of service incurrence, and because there is no indication of a cervical or lumbar spine disability in service, or radiculopathy of the extremities related to such disabilities, the Board finds that the evidence weighs against a finding of chronicity in service.

There is additionally no credible or competent evidence to demonstrate a continuity of symptoms since service.  The Veteran contended at his May 2013 hearing before a decision review officer that he injured his back and neck in service and that following service, he received treatment for ongoing pain beginning in 1978.  However, he has not submitted to the VA any authorizations to obtain these medical records.  Then, at his 2015 hearing before the Board, he stated instead that he had begun to receive treatment for his back and neck pain approximately eight years previously.  Thus, once again, the inconsistency of his statements calls his credibility into question.  VA treatment records begin in 2011 and reflect complaints of low back pain that radiated to the lower extremities.  In January 2011, the Veteran stated that he injured his back in a motor vehicle accident in 1974, actually predating his active service.  Furthermore, a Social Security Administration disability record reflects the Veteran's report that he worked as a machinist until 2009, when he lost his job, and that his back disability began at that time.  Accordingly, based upon a review of the credible and probative evidence, a continuity of symptoms is not shown.

Finally, there is no medical opinion to relate the Veteran's current back disabilities to his service, and the duty to assist to obtain a VA examination has not been triggered in light of the above.  Therefore, the elements of service connection have not been met, and the claims for service connection for a cervical spine and lumbar spine disability, and any related neurological manifestations, must be denied.

Next, the Veteran contends that his acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), stems from the reported in-service motor vehicle accident and resultant interrogation and placement in the brig.  However, as there is no evidence that any of these events occurred, as detailed in the above analysis, the Board finds that the basis for the claim for service connection cannot prevail.  The service records do not otherwise document any psychiatric disorder.  There is additionally no current diagnosis of a psychiatric disorder.  Therefore, the elements of service connection are not met with regard to the Veteran's claim.

The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issues in this case, however, fall outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is competent to testify as to observable symptoms, but his opinion as to the etiology of his current low back, neck, and related neurological manifestations, and acquired psychiatric disorder, are not competent in light of their complexity.  The medical evidence does not support the Veteran's claims, and his contentions lack credibility in contrast to the medical evidence.

The Board therefore concludes that the preponderance of the evidence is against the claims and they must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection for a lumbar spine disability is denied.

Service connection for radiculopathy of the right and left lower extremities is denied.

Service connection for a cervical spine disability is denied.

Service connection for radiculopathy of the right and left upper extremities is denied.


REMAND

With regard to the Veteran's claim for service connection for migraine headaches, the Veteran stated at his 2015 hearing that he receives medication for his headaches from the VA on a monthly basis.  Of record are VA treatment records dated through 2012, and such records do not reflect a diagnosis of headaches or medication for the treatment of headaches.  In light of the Veteran's statements of a current diagnosis and treatment, more recent VA treatment records should be obtained on remand.

In support of the Veteran's claim, the service treatment records reflect that in May 1976, the Veteran complained of a headache since the day before.  He was prescribed Tylenol.  In light of the service record showing treatment for headaches, and the possibility of a current diagnosis and treatment, the Board finds that a VA examination may be indicated in this case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records since November 2012.

2.  If, and only if, the VA treatment records, or other newly obtained evidence, demonstrates a current diagnosis of headaches or treatment for headaches, schedule the Veteran for a VA examination to determine the etiology of his headaches.  The claims file should be reviewed by the examiner.  The examiner is requested to provide the following opinion with clear rationale. 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's current headache disorder was caused or aggravated by his service, to include the 1976 treatment record showing treatment for a headache?

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


